internal_revenue_service number release date index number --------------------------- ------------------------------------------ ----------------------------- attn --------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-140237-08 date date legend a ------------------------------------------ ---------------------------- p ------------------------------------------ ------------------------ sec_1 ------------------------------------------ -------------------------------------------- sec_2 ------------------------------------------ ----------------------------------------------- x y z year year --------------------------- --- --- ------- ------- dear ------------------ this ruling is in reply to the letter submitted by a’s authorized representative that requested an extension of time under sec_301_9100-1 of the procedure and plr-140237-08 administration regulations for a to file the required form_970 application to use lifo inventory_method a’s request was made in accordance with sec_301_9100-3 p is the parent_corporation of an affiliated_group_of_corporations that files consolidated federal_income_tax returns on a calendar_year basis included in these returns are sec_1 and sec_2 the taxpayer a was formed as a partnership with sec_2 owning y percent and x an unaffiliated corporation owning z percent of a a identified its inventory excluding chemicals using the last-in_first-out lifo inventory_method in year sec_1 purchased x’s z percent interest in a this acquisition caused the technical_termination of a under sec_708 of the internal_revenue_code after sec_1’s purchase a collapsed its existing lifo layers into a single layer which became a’s beginning lifo inventory a failed to attach the required form_970 to its year federal tax_return however subsequent to year a’s inventory excluding chemicals has continually been identified using the lifo inventory_method a represents that it and not the internal_revenue_service discovered its failure_to_file the required form_970 specifically a states that it discovered that the form_970 was missing when it was considering a change within its lifo inventory_method in year a also represents that it has used the lifo inventory_method for the relevant inventory for financial purposes in all relevant years sec_472 provides that a taxpayer may use the lifo_method of inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 of the income_tax regulations provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the tax_year as of the close of which the method is first to be used a statement of its election to use such inventory_method the statement shall be made on form_970 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of the time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 also defines an election to include an application_for relief in respect to tax or a request to adopt change or retain an accounting_method or accounting_period plr-140237-08 sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections if the provisions of sec_301_9100-2 do not apply to a taxpayer’s situation the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth the standards that the commissioner will use in determining whether to grant an extension of time to make a regulatory election that does not meet the standards of sec_301_9100-2 it also sets forth information and representations that the taxpayer must furnish to enable the service to determine whether the taxpayer has satisfied these standards the applicable standards are whether the taxpayer acted reasonably and in good_faith and whether granting relief would prejudice the interests of the government under sec_301_9100-1 a taxpayer that applies for relief for failure to make an election before the failure is discovered by the service ordinarily will be deemed to have acted reasonably and in good_faith however the taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested additionally if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief the taxpayer ordinarily will not be considered to have acted reasonably and in good_faith sec_301_9100-3 sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money likewise when the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making an election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made further the interests of the government are ordinarily prejudiced if the tax_year in which the regulatory election should have been made or any_tax years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 sec_301_9100-3 the information and representations furnished by a establish that it has acted reasonably and in good_faith in this request furthermore granting an extension will not prejudice the interests of the government accordingly an extension of time is hereby granted under sec_301_9100-3 for a to file the necessary form_970 specifically a may file a form_970 for year for its inventory excluding chemicals this extension plr-140237-08 shall be for a period of days from the date of this ruling please attach a copy of this ruling to form_970 when it is filed except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding the propriety of the lifo inventory_method used by a nor is any opinion given as to the correctness of collapsing a’s lifo layers in year this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each of a’s authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely roy a hirschhorn senior technician reviewer branch income_tax accounting cc
